Citation Nr: 0011044	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus with plantar 
fasciitis.  

2. Entitlement to an initial compensable rating for a left 
knee disability.

3. Entitlement to an initial compensable rating for a right 
knee disability.

4. Entitlement to an initial compensable rating for a left 
ankle disability.

5. Entitlement to an initial compensable rating for a right 
ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to November 1993.  

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions dated in December 1994 and 
February 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Board notes 
that these issues were previously before the Board in October 
1997 and have returned following a Remand for additional 
development.  That development has been completed and these 
matters are ready for adjudication.  

In October 1995, the veteran postponed the November 1995 
personal hearing at the RO.  The claims file is silent as 
regards a subsequent request for a hearing. 


FINDINGS OF FACT

1. The evidence of record for the period of the appeal 
reflects that the bilateral pes planus with plantar 
fasciitis is manifest by moderate tenderness over the 
plantar surface with pain and soreness; arthritic changes 
of the feet - particularly in the 1st MP joints; no 
callosities, swelling, or warmth; no spasms over the 
Achilles tendons; slight valgus that is correctable with 
shoes and arch supports; and no significant (severe) 
pronation or pronounced/ marked or moderate deformity of 
the mid or forefoot; and a well-aligned forefoot.  The 
veteran ambulated normally.  

2. The evidence of record for the period of the appeal 
reflects that the left and right knee disabilities are 
manifest by some inferior patellar ligament type 
tenderness and soreness; patellofemoral pain syndrome with 
patellofemoral crepitation on motion; subluxing patellae 
with some chondromalacia; lateral riding patellae with 
crepitations; an increased Q-angle (more on the left than 
the right); and pain and weakened movement with heavy and 
repetitive use.  

3. The evidence of record for the period of the appeal 
reflects that the left and right ankle disabilities are 
manifest by tenderness and crepitation; pain to palpation 
around the anterior and anterolateral aspects of the 
ankles; dorsiflexion of 20 degrees; plantar flexion of 40 
degrees; no signs of swelling, instability, or deformity; 
and ankle sprains and strains.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
10 percent for bilateral pes planus with plantar fasciitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code (DC) 5276 (1999).  

2. Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 10 percent disability rating 
for a left knee disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.71a, DC 5257 (1999).  

3. Resolving all reasonable doubt in favor of the veteran, 
the criteria for an initial 10 percent disability rating 
for a right knee disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.71a, DC 5257 (1999).  

4. The criteria for an initial 10 percent disability rating 
for a left ankle disability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71 (Plate II), 4.71a, DC 5271 (1999).  

5. The criteria for an initial 10 percent disability rating 
for a right ankle disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71 (Plate II), 4.71a, DC 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran claims that the assigned rating 
evaluations are not reflective of the severity of his 
bilateral pes planus with plantar fasciitis, bilateral knee, 
and bilateral ankle disabilities.  He asserts that he 
developed pains in the feet, knees, and ankles from physical 
training activities, especially prolonged marching or walking 
in service.  He complains of constant pain in the knees, 
ankles, and feet with any type of prolonged walking or 
standing.  

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation and are 
thus well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's service connected disabilities.  Accordingly, the 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence on file is 
inadequate for rating purposes.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is the intent 
of the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, to recognize disabilities of the 
musculoskeletal system that result in anatomical damage, 
functional loss and evidence of disuse, and/or abnormal 
excursion of movement, for example, less movement than 
normal, more movement than normal, weakened movement or pain 
on movement.  See 38 C.F.R. §§ 4.40.  4.45, 4.59, 4.71 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to a healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  See 38 C.F.R. § 4.59 
(1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all the evidence of record a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3 (1999). 

As noted in the introduction, this appeal arises from 
original rating decisions following the grant of service 
connection for bilateral pes planus with plantar fasciitis in 
December 1994 and the grant of service connection for 
bilateral knee and bilateral ankle disabilities in February 
1997.  In the assignment of an initial rating for a 
disability following an initial award of service connection 
for a disability, as in this case, the present level of 
disability is not of primary importance and a review of all 
the evidence considered in that rating is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Powell v. West, 
13 Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  In a case such as this, 
the Board should also consider the applicability of staged 
ratings for the entire period in which the appeal has been 
pending.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


I. Bilateral Pes Planus with Plantar Fasciitis

The veteran's service-connected bilateral pes planus with 
plantar fasciitis is rated based on the reduction in the 
normal excursion of movement of the joint in different 
planes.  See 38 C.F.R. §§ 4.45, 4.71 (Plate II), 4.71a, DC 
5276 (1999).  Currently, the veteran's bilateral pes planus 
with plantar fasciitis is evaluated as 10 percent disabling.  
A 10 percent rate is warranted for moderate impairment: 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  In order to warrant a 
higher disability rating, the veteran must exhibit objective 
evidence of marked deformity (i.e., pronation or abduction), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities bilaterally 
or unilaterally considered severely disabling.  

First, the Board acknowledges that the current rating 
evaluation accounts for functional loss due to pain.  
Functional loss is the inability to perform normal working 
movements, and must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  See 38 
C.F.R. § 4.40.  In the acquired flatfoot condition, it is to 
be remembered that depression of the longitudinal arch, or 
the degree of depression, is not the essential feature.  The 
attention is given to anatomical changes, as compared to 
normal, in the relationship of the foot and the leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  The forepart of the foot is 
abducted, and the foot is everted.  The plantar surface of 
the foot is painful and shows demonstrable tenderness; 
manipulation of the foot produces spasm of the Achilles 
tendon, peroneal spasm due to adhesion about the peroneal 
sheaths and other evidence of pain and limited motion.  See 
38 C.F.R. § 4.57 (1999).  The symptoms should be apparent 
without regard to exercise.  In severe cases, there is gaping 
of bones on the inner border of the foot, and rigid valgus 
position with loss of the power of inversion and adduction.  

Collectively, the service medical records, private, and VA 
examinations for the period of September 1990 to May 1999 
bear out that the veteran has bilateral foot pain that is 
worse on prolonged use, pes planus, lost arches, and that he 
wears shoe inserts which provide some relief.  As recent as 
May 1999, the veteran reported that he was getting new ones 
made.  The Board notes that the veteran has been accorded 
five VA examinations between 1994 and 1999 with essentially 
consistent clinical findings.  The examinations do not bear 
out the use of a cane, braces, or past surgery for the feet.  
The evidence does not reflect that the veteran experienced 
fatigability or weakness of the feet on use, just pain on 
prolonged use.  In particular, the veteran's complaints on VA 
examinations dated in August 1994, December 1996, and July 
1998 together with the private examination dated in 1995, 
were limited to tenderness of the plantar surfaces, pes 
planus with pronation, aching, pain, soreness, and stiffness.  
Although the private examination in 1995 reflects that the 
feet pronated significantly on ambulation, the VA 
examinations dated thereafter note that there was no marked 
or significant pronation indicating at most some pronation 
and not that the bilateral pes planus had worsened during the 
pendency of the appeal.  While the veteran has some pain on 
manipulation and use, some tenderness of the plantar surface, 
and no significant/ severe pronation, he reported that the 
foot pain was mild unless he was very active.  

The Board observes that the clinical findings on the 
September 1998 and May 1999 VA examinations were essentially 
unchanged from the previous examinations.  Specifically, the 
complaints of bilateral foot pain with the objective findings 
of moderate tenderness in the plantar fascia bilaterally, pes 
planus, and lost arches.  Further, the slight amount of 
valgus of the heel/ Achilles tendon with standing was 
correctable to neutral with wearing shoes and arch supports.  
This observation was also noted in prior examinations.  There 
was no significant/ severe pronation or pronounced/ marked or 
moderate deformity of the mid or forefoot.  The forefoot was 
well aligned.  The reports of examinations dated in September 
1998 and May 1999 reflect that the veteran ambulated 
normally, functioned on the job, and could perform his normal 
daily activities working in insurance.  Based on the 
foregoing evidence, the Board determines that the bilateral 
pes planus with plantar fasciitis more nearly approximates 
the current 10 percent rating evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  

Nonetheless, there is no objective evidence of swelling on 
use, characteristic callosities, marked deformity, spasm of 
the tendo achillis on manipulation, or pain on manipulation 
and use that is accentuated to warrant a higher disability 
rating.  Additionally, the valgus is not rigid and is 
correctable with shoe inserts and wearing of shoes.  Further, 
the veteran does not use a cane or foot braces.  Together, 
these findings if present would suggest a more disabling pes 
planus than that shown on the examinations.  See 38 C.F.R. §§ 
4.45(f), 4.71a, DC 5276.  Moreover, as the veteran's acquired 
flat foot disability is not reflective of any significant 
bone pathology, particularly, acquired pes cavus (DC 5278), 
malunion or nonunion of the tarsal or metatarsal bones (DC 
5283), or moderately severe foot injuries (DC 5284), a 20 
percent rating is not warranted under these criteria.  

In conclusion, the Board recognizes that the rating schedule 
is designed to accommodate changes in condition and that the 
veteran may be awarded an increased evaluation in the future 
should his disability picture change.  See 38 C.F.R. § 4.1.  
At this juncture, the Board notes that the examinations in 
1998 reflect bilateral pes planus with arthritis.  In that 
regard, a separate rating for arthritis is not warranted 
under DC 5003 as the bilateral pes planus with plantar 
fasciitis is not demonstrative of additional disability not 
presently compensated by the 10 percent rate.  See 38 C.F.R. 
§ 4.14 (1999); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
Therefore, the preponderance of the evidence is against an 
initial rating evaluation in excess of 10 percent for 
bilateral pes planus with plantar fasciitis and the appeal is 
denied.  


II. Bilateral Knee Disability

The veteran's service-connected right and left knee 
disabilities are rated as noncompensable under 38 C.F.R. § 
4.71a, DC 5257.  This regulatory provision authorizes the VA 
to assign a schedular rating for other impairment of the 
knee, including recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a.  A noncompensable (zero percent) 
rating is assigned in every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code 
or when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (1999).  A 10 percent rating 
evaluation is warranted for slight impairment of the knee.  

At the outset, the Board observes that DC 5257 provides for 
the rating of other impairment of the knee to include 
recurrent subluxation and instability of the knee without 
reference to limitation of motion, and; therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); see also VA O.G.C. Prec. 23-97 (July 1, 1997); VA 
O.G.C. Prec. 9-98 (August 14, 1998).  

 As discussed previously, the regulations provide that 
painful, unstable, or malaligned joints due to a healed 
injury are entitled to at least a minimal compensable rating 
under the appropriate diagnostic code for that joint.  See 38 
C.F.R. § 4.59 (1999).  

For the sake of brevity and since the evidence is essentially 
the same, the Board in this instance will address the 
applicability of higher initial ratings for the right and 
left knee disabilities in one discussion.  

After a comprehensive review of the evidence of record, the 
Board determines that a higher initial rating evaluation is 
warranted for the right and left knee disabilities 
characterized by patellofemoral pain syndrome.  In this 
regard, the Board notes that private and VA examination 
reports, dated between May 1995 and December 1996, indicate 
that the symptoms of shin pain and patellofemoral pain are 
attributed to the service connected bilateral pes planus with 
the initial complaints occurring in service.  The Board 
acknowledges the veteran's assertions of constant pain, 
occasional giving way, swelling, stiffness, and flare-ups to 
both knees.  In brief, these same medical data reflect that 
the right and left knee disabilities are manifest by 
patellofemoral pain syndrome with patellofemoral crepitation 
on motion; subluxing patellae with some chondromalacia; an 
increased Q-angle (more on the left than the right); pain 
with repetitive use; lateral riding patellae with 
crepitations; and inferior patellar ligament type tenderness.  
He does not have joint line pain or effusion.  A private 
physician reported in 1995 that braces would better stabilize 
the patellae and decrease the amount of the Q angle.  It was 
recommended that the veteran use custom orthotics for both 
feet to correct the pronation and relieve some of the knee 
pain.  Further, the VA examiner commented in December 1996 
that the pronated feet would aggravate the patellofemoral 
syndrome and the lateral riding patella.  This statement 
supports a higher rating evaluation for the bilateral knee 
disability.  

While the veteran has asserted that he wears knee braces, 
neither examination has recorded their presence.  
Notwithstanding that fact or the fact that the knees were 
stable to anterior/ posterior and medial/ lateral testing, or 
that the veteran did not use a cane, nor had he had surgery 
to the knees, the clinical evidence in total supports a 
higher disability evaluation for impairment of the knees.  Of 
significant importance is the examiner's comment made during 
a flare-up and examination of the right knee in September 
1998 which in essence reflects that when the knees flared-up, 
the veteran had increased problems with coordination and 
weakened movement with heavy and repetitive use that would 
obviously affect his function.  See 38 C.F.R. § 4.40.  On 
that examination, the veteran limped on the right side.  The 
examiner also recorded limited range of motion secondary to 
pain in the right knee as well as some limited motion in the 
left knee.  The Board has, after careful consideration of all 
procurable and assembled data, resolved all doubt as to the 
degree of the disability in favor of the veteran to grant a 
10 percent rating evaluation for slight impairment of the 
right and the left knee, separately.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.59, 4.71a, DC 5257.  

As the medical evidence of record is not clinically 
characteristic of moderate recurrent subluxation or lateral 
instability (DC 5257), symptomatic semilunar cartilage (DC 
5259), limited leg flexion to 30 degrees (DC 5260), limited 
leg extension to 15 degrees (DC 5261), or malunion of the 
tibia and fibula with moderate knee or ankle disability (DC 
5262) to warrant a 20 percent evaluation under the 
aforementioned diagnostic codes, the Board determines that 
the veteran's right and left knee disabilities are each most 
appropriately evaluated at the 10 percent rate under DC 5257.  
See 38 C.F.R. §§ 4.7, 4.40, 4.71a; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  


III. Bilateral Ankle Disability

The veteran's service-connected right and left ankle 
disabilities are rated based on the reduction in the normal 
excursion of movement of the joint in different planes.  See 
38 C.F.R. §§ 4.45, 4.71a, DC 5271 (1999).  Under DC 5271, a 
10 percent rating evaluation is warranted for moderate 
limitation of motion of the ankle.  Currently, the veteran's 
right and left ankle disabilities are separately evaluated as 
noncompensably disabling.  

After a comprehensive review of the clinical evidence of 
record for the period of this appeal, the Board determines 
that the evidence regarding the left and right ankle 
disabilities is essentially the same.  Therefore, for the 
sake of economy, the Board will address the right and left 
ankle disabilities in one discussion.  

In pertinent part, service medical records reflect that the 
veteran was evaluated on several occasions for complaints of 
bilateral ankle pain that was worse with standing in July 
1993 and no specific trauma.  The service medical records 
also reflect generalized ankle tenderness, pain on palpation 
of the medial ankles, no edema or erythema, and normal ankle 
joints on x-ray.  A November 1993 podiatry clinic assessment 
reflects ankle pain secondary to pes planus and increased 
pronation.  The plan included the use of orthotics.  The 
veteran complained of constant pain in both ankles on VA 
examination in August 1994 and private examination in 1995 by 
Dr. Kelli.  The VA examination of the ankles revealed 
crepitations and no tenderness in both ankles.  There was no 
warmth, swelling, deformity, or lateral instability.  Muscle 
strength was good with dorsi and plantar flexion.  Range of 
motion of the ankles revealed dorsiflexion of 10 degrees and 
plantar flexion of 45 degrees.  The diagnosis reflects 
residuals of marching injuries to both knees.  

Thereafter, the reports of VA joint examinations accorded the 
veteran in December 1996, July 1998, September 1998, and May 
1999 reflect for the most part that the veteran's gait was 
normal, that he had some pain and soreness in the ankles, 
that they bothered him three or four days a week, and that he 
had pain with a lot of running, jumping and heavy use.  The 
range of motion of the ankles reflects dorsiflexion of 20 
degrees and plantar flexion of 40 degrees.  See 38 C.F.R. § 
4.71, Plate II.  On examination, there was no swelling, 
warmth, or deformity.  In December 1996, the examiner opined 
that the ankle strains were the result of the excess strain 
caused by his pronated feet, but they were helped with 
orthotics.  While the veteran reported wearing braces for his 
ankles in July 1998, no instability was noted on any of the 
examinations.  Additionally, the veteran denied wearing 
braces or supports in September 1998 and May 1999.  The May 
1999 examination reflected pain around the anterior and 
anterolateral aspects of both ankles.  The examiner observed 
that the neither side was worse and neither side was 
different.  The report of the examination also reflects that 
the examination of both ankles "again" was the same.  The 
examiner reported that "again" the veteran had excellent 
strength to resisted extension and plantar flexion of both 
ankles that caused him some increasing pain, and "again" it 
could not be quantified.  The evidence of record reflects no 
cane or surgery was needed for the ankles.  X-rays of the 
ankles for the appeal period reflect no significant bone or 
joint abnormality.  The pertinent diagnoses were bilateral 
ankle st[rain] and sprains.  

Although the evidence of record reflects normal range of 
motion for the left and right ankles with pain at the 
extremes, with the exception of the August 1994 VA 
examination, the bilateral ankle sprains/ strains are not 
productive of moderate limitation of motion to warrant a 10 
percent evaluation under DC 5271.  See 38 C.F.R. §§ 4.71 
(Plate II), 4.71a.  However, the evidence of record is 
indicative of recurrent bilateral ankle sprains/ strains 
attributed to excess strain caused by pronated feet and 
manifest by tenderness, soreness, crepitation, and some 
limitation of plantar flexion on serial examinations.  In 
that regard, a 10 percent rate is for application in 
accordance with 38 C.F.R. § 4.59 which provides that actually 
painful joints due to a healed injury warrant a minimum 
compensable rating.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, DC 5271; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the left and right ankle disabilities are each 
assigned an initial rating evaluation of 10 percent.  

As the medical evidence of record is not reflective of marked 
limited motion of the ankles (DC 5271), or ankylosis of the 
subastragalar or tarsal joint in poor weight bearing position 
(DC 5272), or malunion of the os calcis or astragalus with 
marked deformity (DC 5273) to warrant a 20 percent rating 
evaluation under the aforementioned diagnostic codes, the 
Board determines that the veteran's right and left ankle 
disabilities are each most appropriately evaluated as 10 
percent disabling under DC 5271. 


IV. Other Considerations

The evidence of record for the left and right knee, ankle, 
and foot disabilities does not warrant a staged rating of a 
higher evaluation for any interim period since the effective 
date of service connection, December 1, 1993.  See Fenderson, 
supra.

Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to a service-
connected disability] such as to render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

The veteran indicated, in his April 1994 Application for 
Compensation or Pension, that he last worked in February 
1994, and that his disability caused him to leave his last 
position after only four days of employment.  In his April 
1994 Statement in Support of Claim, the veteran asserted that 
his disabilities have severely impaired his ability to 
function and to seek employment.  On subsequent VA 
examinations and as recent as May 1999, the veteran reported 
having a lot of difficulties with prolonged standing and 
walking because of endurance.  However, the evidence of 
record dated in September 1998 and May 1999 reflect that the 
veteran was functioning on the job, that he worked at a desk 
job in insurance, and that he was able to perform his normal 
daily activity.  The evidence of record does not support the 
veteran's contention that his service-connected disabilities 
of the lower extremities have affected his employability.  

On remand, the veteran provided no additional evidence in 
support of his claim for an extraschedular evaluation.  
Moreover, the evidence of record is not indicative of 
frequent periods of hospitalizations or unusual interference 
with work other than contemplated by the regular schedular 
rating criteria (which are based on the average impairment of 
employment, due to loss of working time from exacerbations or 
illness proportionate with the severity of the several grades 
of disability).  See 38 C.F.R. §§ 4.1, 4.10.  Therefore, the 
record does not present such an exceptional case where the 
individual 10 percent rating evaluations for the right and 
left knee, foot, and ankle disabilities are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. at 363 (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  In the absence of 
factors establishing an exceptional or unusual disability 
picture, the Board determines that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

An initial disability rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis is denied.  

An initial rating of 10 percent for a left knee disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An initial rating of 10 percent for a right knee disability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial rating of 10 percent for a left ankle disability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An initial rating of 10 percent for a right ankle disability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 15 -


- 13 -


